Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-85
                       Lower Tribunal No. 11-32962
                          ________________


                    Yuriorkis Gamboa Toledano,
                                  Appellant,

                                     vs.

                             Haydee Garcia,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

      Vasquez de Lara Law Group and Vanessa Vasquez de Lara, for
appellant.

     Joyce Law, P.A., and Richard F. Joyce, for appellee.


Before LINDSEY, MILLER and LOBREE, JJ.

     LOBREE, J.

     In this post-judgment proceeding, Yuriorkis Gamboa Toledano (the
“Father”), appeals the trial court’s order on his motion to strike and/or set

aside the order on report of general magistrate, order closing post judgment

and judgment on a motion for attorney’s fees and costs, and the motion of

Haydee Garcia (the “Mother”) to strike his exceptions to report of general

magistrate and/or motion to vacate and or/set aside the findings and

recommendations of the general magistrate, motion for sanctions, attorney’s

fees and costs (“order denying motion to strike or set aside”). We affirm the

order denying motion to strike or set aside, except to the extent that it

approved and adopted the general magistrate’s report and recommendation

on the Mother’s supplemental petition for modification of final judgment.

Because the trial court never referred the Mother’s supplemental petition for

modification of final judgment to the general magistrate under Florida Family

Law Rule of Procedure 12.490, the general magistrate’s findings and

recommendations on the matter were a nullity, rendering the order on report

of general magistrate, to the extent it approved and adopted findings and

recommendations on those matters, void and subject to be set aside under

Florida Rule of Civil Procedure 1.540(b).

     Factual and Procedural History

     The parents share a 10-year-old daughter together. The Father’s

paternity of the child was established through a final judgment on the



                                      2
Mother’s 2011 petition to determine paternity. The trial court ordered shared

parental responsibility and a timesharing schedule, and a final judgment on

child support was entered in 2013. In 2016, the Mother filed a supplemental

petition for modification of child support seeking an increase in child support,

and the Father filed a verified supplemental petition for downward

modification of the final judgment on child support.

      The trial court referred the parties’ respective supplemental petitions

for modification of child support to a general magistrate pursuant to rule

12.490. The Mother then filed a supplemental petition for modification of

final judgment, alleging that the Father did not exercise his timesharing,

maintain contact with their daughter, or communicate with her regarding their

daughter.     The Mother sought sole parental responsibility, primary

timesharing, and a recalculation of child support. The Father answered the

Mother’s petition for modification of final judgment.

      The general magistrate set a September 1, 2020 hearing on the

Mother’s supplemental petition for modification of final judgment and the

Father’s petition for downward modification of child support. The trial court

subsequently referred the Mother’s motions for attorney’s fees and costs, for

contempt for failure to comply with a July 15, 2020 court order, and for

sanctions and attorney’s fees and costs to the same general magistrate



                                       3
named in the prior referrals. A second notice of hearing indicated that the

general magistrate would consider the supplemental petitions for

modification of child support, the Mother’s motions for attorney’s fees and

costs, contempt, and sanctions, and the Mother’s supplemental petition for

modification of the final judgment at the hearing.

      After the hearing, at which the Father did not appear, the general

magistrate filed a final report and recommendation. In the report, the general

magistrate granted the Mother’s supplemental petition for modification of

child support, ordering an increase in arrearage payments but maintaining

the original monthly amount of child support obligation.        The general

magistrate struck the Father’s motion for downward modification of child

support. The general magistrate also granted the Mother’s supplemental

petition for modification of time sharing, awarding the Mother sole parental

responsibility and “100% timesharing with the minor child.” The general

magistrate granted the Mother’s motions for contempt and for sanctions,

attorney’s fees, and costs.    Finally, the general magistrate granted the

Mother’s motion for attorney’s fees and costs and ruled that judgment be

entered against the father and in favor of the Mother’s counsel in the amount

of $14,577.85.




                                      4
      On October 6, 2020, the trial court entered (1) an order on report of

general magistrate, finding that no exceptions to the report had been filed

within ten days under rule 12.490(f), and approving and adopting the

magistrate’s report; (2) an attorney’s fees and costs judgment ordering the

Father to pay $14,577.85 to the Mother’s counsel; and (3) an order closing

the post judgment matters (collectively, the “October 6 orders”). Later that

evening, the Father filed (1) a motion to strike and/or set aside the order on

report of general magistrate, order closing post judgment, and attorney’s

fees and costs judgment (“motion to strike or set aside”), and (2) exceptions

to report of general magistrate dated September 21, 2020 and/or motion to

vacate   and/or   set   aside   the   general   magistrate’s   findings   and

recommendations (“exceptions”).        The Mother moved to strike the

exceptions and for sanctions, attorney’s fees and costs (“motion to strike the

exceptions”).

      Among other things, in his motion to strike or set aside, the Father

argued that that the general magistrate considered the Mother’s

supplemental petition for modification of final judgment, despite “no order of

referral to general magistrate being entered.” As to the order on report of

general magistrate, the Father argued that it was “improper as redundant,

immaterial, impertinent or scandalous pursuant to Florida Family Law Rule



                                      5
of Procedure 12.140(f) as it did not afford the [Father] an opportunity to be

heard on [his] exceptions and was ordered without the necessary due

process required.” After a hearing on the Father’s motion to strike or set

aside and the Mother’s motion to strike the exceptions, the trial court entered

its order denying motion to strike or set aside. The Father’s appeal from the

order denying the motion to strike or set aside followed. 1

      Standard of Review

      “Generally, we review a trial court’s order denying a rule 1.540(b)

motion for abuse of discretion. Whether an order is void, though, is a


1
   Although the Father did not cite rule 1.540 in his motion to strike or set
aside, he sought, in part, to set aside the order on report of general
magistrate on the basis that it was entered in excess of authority and in
violation of his right to due process. Rule 1.540(b)(4) provides that “the court
may relieve a party . . . from a final judgment, decree, order, or proceeding”
on the basis that the “judgment, decree, or order is void.” This includes
instances where the movant claims a denial of due process. See Van Tran
v. Deutsche Bank Nat’l Tr. Co., 302 So. 3d 990, 993 (Fla. 3d DCA 2020).
       In these circumstances, we construe the Father’s motion to strike or
set aside as seeking relief from a void final order under rule 1.540(b). Cf.
Renovaship, Inc. v. Quatremain, 208 So. 3d 280, 285 (Fla. 3d DCA 2016)
(construing defendant’s motion to vacate dismissal order as motion for relief
under rule 1. 540(b)(4); “While not expressly set forth in the motion to vacate,
Quatremain’s argument implied that the failure to receive the dismissal order
constituted a denial of due process, rendering the order ‘void’ under rule
1.540(b)(4) and subject to attack at any time.”). Because an order denying
a timely motion for relief from a final order under rule 1.540(b) is appealable
under Florida Rule of Appellate Procedure 9.130(a)(5), this Court has
jurisdiction to review the order denying motion to strike or set aside. See
Stubbs v. Fed. Nat’l Mortg. Ass’n, 250 So. 3d 151, 152 (Fla. 2d DCA 2018).


                                       6
question of law that we review de novo.” Sanchez v. Sanchez, 285 So. 3d

969, 972 n.4 (Fla. 3d DCA 2019) (citation omitted); see also Van Tran, 302

So. 3d at 993 (“‘This Court generally reviews a trial court’s ruling on a rule

1.540(b) motion for relief from judgment for abuse of discretion.’

Nevertheless, ‘if a judgment previously entered is void, the trial court must

vacate the judgment.’ ‘As a trial court’s ruling on whether a judgment is void

presents a question of law, an appellate court reviews the trial court’s ruling

de novo.’” (citations omitted and cleaned up)).

      Analysis

      The Father raises several issues on appeal. We find that only one has

merit, specifically, that despite the lack of an order of referral from the trial

court on the matter, the general magistrate heard, took evidence, and ruled

on the Mother’s request for modification of shared parental responsibility and

timesharing.     We otherwise affirm without discussion the remaining

arguments made by the Father on appeal.

      “Article V of the Florida Constitution vests judicial power exclusively in

the courts.” Lackner v. Cent. Fla. Invs., Inc., 14 So. 3d 1050, 1053 (Fla. 5th

DCA 2009).       “Unlike an Article V judge, a magistrate has no inherent

authority but has only the authority permitted by rule.” Humphrey v.

Humphrey, 296 So. 3d 536, 539 (Fla. 1st DCA 2020). To that end, rule



                                       7
12.490(b)(1) requires that before a general magistrate hear a family law

matter, a trial court must enter an order of referral and that the parties

consent to the referral to the general magistrate.             Fla. Fam. L. R. P.

12.490(b)(1) (“No matter shall be heard by a general magistrate without an

appropriate order of reference and the consent to the referral of all parties.”).

Rule 12.490(b)(3) further provides that “[t]he order of referral must state with

specificity the matter or matters being referred.”            Moreover, it is well

established that where a general magistrate addresses matters beyond

those referred by the trial court, any findings of fact and recommendations

on that issue are a nullity. Waszkowski v. Waszkowski, 367 So. 2d 1113,

1113 (Fla. 3d DCA 1979) (“The law is clear that a general master may not

go beyond the matters referred to him for determination by the trial court,

and that if a general master reports as to a matter which was not referred to

him by the trial court, his report so far as it relates to that matter is a nullity.”);

accord Lackner, 14 So. 3d at 1054 (holding that it was impermissible

delegation of judicial authority for general magistrate to preside over jury trial

in absence of grant of authority under rule or statute and that even if it were

not, because trial court never referred jury trial to general magistrate, “any

actions taken by the magistrate in this case that exceeded the scope of the

referral, such as conducting the trial, were a nullity”); Horner v. Horner, 423



                                          8
So. 2d 605, 605 (Fla. 3d DCA 1982) (“We reverse the order approving a

general master’s recommendation that the appellee-husband’s visitation

rights be restored because the order of reference did not include the matter,

thus rendering the master’s determination a nullity.”). “The word ‘nullity’

means in law a void act or an act having no legal force or validity; invalid;

null.” Gotshall v. Taylor, 196 So. 2d 479, 481 (Fla. 4th DCA 1967) (emphasis

added).

      Here, the notices of hearing before the general magistrate each stated

that the Mother’s supplemental petition of modification of final judgment

would be heard at the September 1, 2020 hearing. Indeed, the general

magistrate considered the matter at the hearing and found that the Father

“has had little if any contact with the minor child and shows little interest in

doing so, has not assisted in the financial needs of the minor child, and has

failed to comply with the final judgment . . . .” The general magistrate’s report

granted the Mother sole parental responsibility and “100% timesharing with

the minor child,” and the trial court approved and adopted the report in its

order on report of general magistrate. The record shows, however, that the

trial court never issued an order of reference of the Mother’s supplemental

petition of modification of final judgment—in which the Mother sought sole

parental responsibility and primary timesharing—to the general magistrate



                                       9
under rule 12.490(b)(1). As a result, the general magistrate exceeded the

scope of her authority in making findings and recommendations concerning

shared parental responsibility and timesharing.          Thus, the general

magistrate’s report and recommendation was a nullity to the extent it reached

those matters. On this basis, we conclude that the trial court’s order on

report of general magistrate, which approved and adopted the legally

ineffective report, was therefore void and subject to vacatur.

      Conclusion

      To the extent the trial court approved and adopted the general

magistrate’s findings and recommendations on matters raised in the

Mother’s supplemental petition for modification of the final judgment, the

order on report of general magistrate was void, and the trial court erred in

denying the Father’s motion to strike or set aside. Accordingly, we reverse,

in part, the order denying motion to strike or set aside and remand for further

proceedings consistent with this opinion. We otherwise affirm.

      Affirmed in part, reversed in part, and remanded for further

proceedings.




                                      10